Citation Nr: 1641841	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-12 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral leg disorder.

3.  Entitlement to service connection for hallux valgus, to include as due to in-service cold weather related injuries.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1952 to May 1954, including service in Korea.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In February 2013, the Veteran presented testimony at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Virtual VA contains records from the Fayetteville VA Medical Center (VAMC) for treatment from December 2010 to December 2012 in addition to a transcript of the Veteran's February 2013 Board Hearing.  All other documents are duplicative of what is in VBMS or irrelevant to the issues on appeal.

The record reflects that the Veteran has submitted a timely notice of disagreement (NOD) and elected to sit at a Decision Review Officer (DRO) hearing with respect to a June 2016 determination which denied entitlement to an increased evaluation for hearing loss and TDIU.  See VA Form 21-0958, dated June 23, 2016.  Although the RO has not yet issued a statement of the case (SOC), the Board notes that the issues are acknowledged in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the NOD has been acknowledged by the RO, and additional action is pending at the RO, this situation is distinguishable.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board will not further address the matters at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to obtain compliance with a prior Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board previously remanded the issues in May 2014 to obtain VA examinations and opinions regarding whether the bilateral leg, bilateral foot, and/or hallux valgus disorders are related to service.  

Regarding the bilateral lower extremity disorders, in the May 2014 remand the Board requested an examiner provide the Veteran with a VA examination to determine the etiology of each diagnosed bilateral foot and leg disability.  The examiner was to opine whether each diagnosed disorder was at least as likely as not caused by the Veteran's military service, to include an August 1952 injury sustained while marching at Fort Jackson or January 1953 sprained ankles sustained while on a stopover in Japan en route to Korea.  The examiner was also to specifically consider and address the Veteran's contention regarding injuries to both feet during basic training at Fort Jackson in August 1952, his contention regarding sprained ankles incurred in Japan in January 1953, and the Fayetteville VAMC treatment records recording his report of chronic toe pain in April 2011 and his statement relating this toe pain to the August 1952 basic training injury at Fort Jackson in November 2012.  Specifically regarding hallux valgus, the examiner was to provide an opinion regarding whether it was at least as likely as not that any diagnosed hallux valgus was caused or aggravated by the Veteran's in-service cold weather injury.  The examiner was also to presume that the Veteran's lay statements regarding his in-service injuries were true.  

Pursuant to the May 2014 Board remand, the Veteran was provided VA examinations for his foot and leg disabilities in June 2015.  The Board notes that the examiner considered the Veteran's fall in basic training while marching 14 miles at Fort Jackson.  The examiner included in his report that no treatment was given during service and that the Veteran was able to work with a railroad after service, then proceeded to retire in the 1990s.  After examination of the Veteran, the examiner concluded that the Veteran's conditions were less likely than not related to the Veterans' service.  

With regard to the examiner's conclusions, the examiner failed to discuss any of the evidence requested in the May 2014 Board Remand, including the Veteran's lay contentions regarding his sprained ankle in service, his reports of chronic toe pain and his contentions that such pain was related to service.  The Board thus finds that remand is required for new VA opinions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain an addendum medical opinion to determine the etiology of each diagnosed bilateral foot or leg disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  An examination shall be provided if deemed necessary.  An explanation for all opinions expressed must be provided.

Regarding peripheral neuropathy, peripheral vascular disease, osteoarthritis, onychomycosis, and hallux valgus, provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder had onset in, or is otherwise caused by, the Veteran's military service, to include the August 1952 injury sustained while marching at Fort Jackson or the January 1953 sprained ankles sustained while on a stopover in Japan en route to Korea.  The examiner must specifically address the following:  the Veteran's contention regarding injuries to both feet during basic training at Fort Jackson in August 1952, his contention regarding sprained ankles incurred in Japan in January 1953, and the VAMC treatment records recording the report of chronic toe pain in April 2011 and a statement relating this toe pain to the August 1952 basic training injury at Fort Jackson in November 2012.  

In addition, regarding hallux valgus, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that it had its onset in, or was otherwise caused by, an in-service cold weather injury.

The examiner must presume, for purposes of providing this opinion, that the Veteran's lay statements regarding these in-service injuries are true.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

